The application of the above-named defendant for a review of the sentence of 10 years each count Robbery, 15 years for Assault, to run concurrent Robbery 2 counts Assault 1 count imposed on November 14th, 1973, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
We wish to thank Charles Erdman of the Montana Defender Project for his assistance to the defendant and to this court.
SENTENCE REVIEW DIVISION
Jack D. Shanstrom, Chairman; Jack L. Green, Robert C. Sykes.